DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 108-124 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjornson et al. (US 2013/0316912).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
Bjornson et al. discloses a method for nucleic acid sequencing comprising: providing an array of individually observable enzyme-nucleic acid template complexes on a chip; exposing the chip to the reagents for polymerase mediated nucleic acid synthesis of a growing nucleic acid strand, the reagents comprising a plurality of differently labeled polymerase enzyme substrates including at least one protein shield nucleotide; and optically monitoring the incorporation of the nucleoside monophosphate portions of the differently labeled polymerase enzyme substrates into the growing nucleic acid strand over time, thereby determining the sequence of at least a portion of the nucleic acid template.[0019].
Bjornson et al. discloses a compound identical to the compound of formula I, See Figures 27(A) and 27(B). Figure 27(B) shows a structure where T2 linked to the donor and acceptor dyes is viewed as instant Z, a multivalent central core element comprising a fluorescent dye element. Said T2 is intermediate chemical group comprising a shield element which are linked to biotin (binding element) which can further comprise nucleotide.
A wide variety of different types of fluorophores are readily available and applicable to the compounds of the invention and include fluorescein, or rhodamine based dyes, cyanine dyes and the like [0175]
Figure 36 shows a compound comprising a terminal coupling element and comprises a biotin element; a multivalent central core element comprising a polyamine; a nucleotide linker element that can comprise an alkyl, and amide and triazole groups 
Bjornson et al. discloses nucleotide analogs comprising protein shields for improving enzyme photostability in single molecule real time sequencing. Nucleotide analogs of the invention have a protein shield between the dye moieties and nucleotide moieties of the analog. The protein prevents the direct interaction of the dye moiety with the enzyme carrying out nucleotide synthesis preventing photodamage to the enzyme. Which is viewed to be inclusive of instant claims 109-110.
Any of the nucleotide moieties or fluorescent moieties can be connected to the shielding protein by a linker. The linker can have any suitable molecular structure. It can include, for example, glycols linkages. [0170]
Bjornson et al. discloses that one particularly useful way to introduce sulfonate groups into the nucleotide analog is to include one or more six membered aromatic rings each having multiple sulfonate groups attached to it, which we refer to as a kinetic modifier group, for example, a six membered aromatic ring having 2, 3, 4, or 5 sulfonate groups attached. One particularly useful group for attaching multiple sulfonate groups to the nucleotide analogs of the invention is an SG group [0161] and Figure 36. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 108-143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson et al. (US 2013/0316912) in view of Shen et al. WO 2012027625.
Bjornson et al. is discussed above.
However Bjornson et al. does not teach a fluorescent compound of structural formula (III). 

Shen further discloses cyanine fluorophores for use as a substrate for real time single-molecule nucleic acid sequencing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the compound, as disclosed by Shen, in order to have provided for a compound where the bi-valent fluorophore moiety is connected to the polyphosphate binding element through link or shield element using the first valency, and where bi-valent fluorophore moiety is also connected to the non-fluorescent multivalent central 1,3,5-triazine core 
Shen further discloses wherein X comprises polyamine (formula, where central non-fluorescent 1,3,5-triazine, which is a polyamine, is in the center of the structure; figure 14). Shen further discloses wherein X comprises a substituted 1,3,5-triazine (formula, multivalent 1,3,5-triazine core is in the center of the structure; figure 14).
Shen teaches that their compounds can be used in microarray assays for nucleic acid sequencing (see pages 63-65 for example).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Shen et al. for the method of Bjornson et al. because Chen et al. teaches that their compound allows for both increased brightness, increase local concentration, and compound sets with specific spectral characteristics. They also allow for adjusting these properties in order to improve the overall performance of the sequencing system. [00110]-[0111], [0138]-[0139], [0152]. They have defined chemical structure useful for applications such as nucleic acid sequencing where accurately and reproducibly calling out bases is very important. [0120]; [0124].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	7 August 2021